Name: Commission Regulation (EEC) No 33/91 of 7 January 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 5/ 12 Official Journal of the European Communities 8 . 1 . 91 COMMISSION REGULATION (EEC) No 33/91 of 7 January 1991 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3709/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3866/90 Q, as amended by Regulation (EEC) No 6/91 (8) ; Whereas it follows from applying the detailed rules contained in amended Regulation (EEC) No 3866/90 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regulation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 8 January 1991 . This Regulation shall be binding in . its entirety and directly applicable in all Member States. Done at Brussels, 7 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 4 OJ No L 353, 17. 12. 1990, p. 23. 3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 358, 21 . 12. 1990, p. 13 . O OJ No L 167, 25. 7. 1972, p . 9 . (6) OJ No L 201 , 31 . 7 . 1990, p . 11 . O OJ No L 367, 29 . 12. 1990, p . 80 . (8) OJ No L 1 , 3 . 1 . 1991 , p. 13 . O OJ No L 266, 28 . 9 . 1983, p. 1 . 8 . 1 . 91 Official Journal of the European Communities No L 5/13 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 0,000 29,100 22,130 0,000 28,668 21,698 0,000 28,747 21,777 0,000 29,025 22,055 0,000 28,748 21,778 0,000 28,748 21,778 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  in Spain (Pta)  in Portugal (Esc) 52,10 58,70 1 074,55 174,73 198,72 19,447 16,887 38 981 4 681,23 44,15 6 081,48 51,08 57,56 1 053,57 171,32 194,85 19,068 16,529 38 220 4 556,02 0,00 5 991,90 51,27 57,76 1 057,41 171,94 195,56 19,137 16,586 38 359 4 559,71 0,00 6 008,52 51,92 58,50 1 070,91 174,14 198,05 19,381 16,789 38 849 4 577,99 26,59 6 061,72 51,27 57,77 1 057,46 171,95 195,56 19,138 16,556 38 361 4 502,13 0,00 6 004,14 51,31 57,83 1 057,46 171,95 195,56 19,138 16,520 38 292 4 401,01 0,00 5 979,39 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2,440 31,600 24,630 2,008 31,168 24,198 2,087 31,247 24,277 2,365 31,525 24,555 2,088 31,248 24,278 2,088 31,248 24,278 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 57,98 65,33 1 195,94 194,47 221,17 21,644 18,836 43 385 5 238,49 426,39 6 603,17 56,97 64,19 1 174,97 191,06 217,30 21,265 18,478 42 624 5 113,29 362,82 6 513,59 , 57,15 64,40 1 178,80 191,68 218,00 21,334 18,535 42 763 5 116,98 372,78 6 530,21 57,81 65,13 1 192,30 193,88 220,50 21,578 18,738 43 252 5 135,25 408,83 6 583,41 57,15 64,40 1 178,85 191,69 218,01 21,335 18,505 42 764 5 059,39 368,08 6 525,83 57,20 64,46 1 178,85 191,69 218,01 21,335 18,469 42 695 4 958,27 347,29 6 501,08 No L 5/14 Official Journal of the European Communities 8 . 1 . 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 29,659 38,584 26,344 29,787 38,715 26,475 29,914 38,846 26,606 29,889 38,837 26,597 30,212 39,151 26,911 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) 62,02 69,88 1 279,17 208,00 236,57 23,150 20,081 46 404 5 557,38 8 062,44 62,33 70,23 1 285,53 209,04 237,74 23,266 20,178 46 634 5 566,06 8 089,91 62,64 70,57 1 291,89 210,07 238,92 23,381 20,275 46 865 5 579,51 8 117,38 62,61 70,55 1 291,45 210,00 238,84 23,373 20,241 46 849 5 516,17 8 110,12 63,35 71,38 1 306,70 212,48 241,66 23,649 20,486 47 402 5 586,87 8 175,63 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 4 587,91 4 645,29 4 607,96 4 665,90 4 625,40 4 683,96 4 617,89 4 677,56 4 665,77 4 725,49 (') For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) I Current1 1st period2 2nd period3 3rd period4 4th period5 5th period6 DM 2,042740 2,039870 2,037920 2,035930 2,035930 2,029730 Fl 2,303540 2,300540 2,297720 2,295470 2,295470 2,288120 Bfrs/Lfrs 42,315900 42,290100 42,255600 42,228700 42,228700 42,108200 FF 6,940460 6,937620 6,934610 6,931210 6,931210 6,926050 Dkr 7,888220 7,881520 7,877230 7,872720 7,872720 7,865100 £Irl 0,768947 0,768710 0,768758 0,768882 0,768882 0,769464 £ 0,707806 0,709746 0,711313 0,712417 0,712417 0,714947 Lit 1 539,60 1 541,20 1 543,15 1 544,56 1 544,56 1 551,97 Dr 213,72900 215,91400 216,69900 220,13500 220,13500 227,62300 Esc 183,02300 183,39500 183,65900 184,30200 184,30200 186,10400 Pta 130,41200 130,86500 131,21500 131,56700 131,56700 132,68700